DETAILED ACTION
The following office action is being sent in response to the applicant’s arguments mailed to the office on 10/06/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koopmans US 2003/0057539 A1.
Regarding claims 1-7, Koopmans discloses:
A semiconductor device assembly (Fig. 13) comprising:
a substrate (930) having a first side, a second side opposite the first side, and a substrate contact on the first side;
a first semiconductor device (920) on the first side of the substrate, the first semiconductor device comprising –
an active side having a first bond pad (936); and
a back side opposite the active side and facing the first side of the substrate; a second semiconductor device (940) comprising –
an active side having a second bond pad (942) and facing the active side of the first semiconductor device; and 
a back side opposite the active side;
a conductive connector (944) operably coupling the first bond pad to the second bond pad; 

a wirebond contact (936 connecting 928 to 930) on the fan-out porch electrically coupled to the first semiconductor device, the wirebond contact positioned outside of a footprint of the second semiconductor device as observed normal to the active side of the first semiconductor device; and
a wirebond (928) connecting the wirebond contact to the substrate contact.
(claim 2) para 0044
(claim 3) para 0042 
(claim 5) Fig. 3, para 0037
(claim 6) para 0037
(claim 7) Fig. 14
Regarding claims 10-12, 14 and 15, Koopmans discloses:
A semiconductor device assembly (Fig. 13) comprising:
a substrate (930) having a substrate contact (968);
a first semiconductor device (920) comprising -an active side; and
a back side opposite the active side; a second semiconductor device (940) comprising –
an active side facing the active side of the first semiconductor device; and 
a back side opposite the active side of the second semiconductor device; 
a fan-out porch (936 connecting 928 to 930) on the substrate at a lateral side of the first semiconductor device and including a wirebond contact (936 connecting 928 to 930), the wirebond contact being electrically coupled to the first semiconductor device;
a wirebond (928) operably coupling the wirebond contact to the substrate contact; and 
a pillar or bump (944) operably coupling the active side of the first semiconductor device to the active side of the second semiconductor device; 

(claim 11) Fig. 3 para 0037
(claim 12) para 0037
(claim 14) para 0042
(claim 15) Fig. 14


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koopmans, as applied to claim 1 above, in view of Ng et al. US 2015/0311185 A1.
	Regarding claims 8, 9, 16 and 17, Koopmans does not disclose: 
(claim 8) wherein the first semiconductor device is a controller and the second semiconductor device is a memory stack; (claim 9) wherein the semiconductor device assembly is a high-bandwidth memory device.
Ng discloses a publication from a similar field of endeavor in which:
(claim 8) wherein the first semiconductor device is a controller and the second semiconductor device is a memory stack; (claim 9) wherein the semiconductor device assembly is a high-bandwidth memory device (Fig. 1; memory die 106a and controller 103).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koopmans/Ng, as applied to claim 1 above, in view of Takiar et al. US 2009/0321951 A1.
Regarding claim 13, Koopmans/Ng do not disclose:
wherein the fan-out porch comprises an epoxy or resin.
Takiar discloses a publication from a similar field of endeavor in which:
wherein the fan-out porch comprises an epoxy or resin (Fig. 21; para 0061).
It would have been obvious to one skilled in the art to employ the epoxy of Takiar on the first semiconductor contacts at the edge such that it covers the exposed edge region (fan-out) thereby providing electrical insulating characteristics for the bond pad and wiring.

Response to Arguments
Applicant's arguments filed 10/06/21 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 7 and 8 stating:

“Koopmans, on the other hand, discloses a stacked semiconductor assembly that has semiconductor dies 920 and 940 that are stacked on one-another, wherein the top die 940 is smaller than the middle die 920, as illustrated in Figure 13 of Koopmans, … Nowhere is Koopmans shown to include a fan-out porch. The Office Action cites element 936 as a fan-out porch. However, 936 refers to bond pads on the middle die, as explained in par. [0044] of Koopmans. For at least these reasons, Applicant submits that Koopmans does not anticipate the features of claim 1. Nor would a person skilled in the art be motivated to modify Koopmans to include this feature. Accordingly, for at least the foregoing reasons, Koopmans fails to disclose or suggest all of the features of claim 1. Therefore, the Section 102 rejection of claim 1 should be withdrawn.”

	The examiner respectfully disagrees.


“… embodiments of the present disclosure can include fan-out porches spaced outside the perimeters of face-to-face semiconductor devices that allow wirebonds to be formed between base substrates of the disclosed semiconductor device assemblies and the active side of devices adjacent the porches, without requiring the wirebonds to extend between the face-to-face semiconductor devices. Forming the wirebonds outside of the space between the face-to-face semiconductor devices reduce gap size between the face-to-face semiconductor devices since the gap do not need to accommodate the wirebond (e.g., the bend or loop formed by the wirebond).”

	As a result, the region of the die 920 below bond pad 936 of Koopman’s disclosure is being relied upon by the examiner the meet the claimed criteria. There is no indication as to whether the fan-out porch is a separate material, an item other than the die itself, etc. in order to separate the claim from Koopman’s disclosure presently.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERROL V FERNANDES/Primary Examiner, AU 2894